Jillian Ivey Sidoti, Esq. 38730 Sky Canyon Drive – Suite A Murrieta, CA 92563 (323) 799-1342 jillian@jilliansidoti.com www.jilliansidoti.com CA Bar #244269 September 15, 2011 Re: RJD Green, Inc. Amendment to Registration Statement on Form S-1 November 12, 2010 File No 333-170312 Dear Ms. Walsh, We have updated the S-1 registration with the following amendments. 1. We have amended the index on F-1 2. We have amended the audit opinion to reflect the appropriate dates. 3. We have provided an updated consent letter. 4. We have corrected the last two lines of page F-14 (Statement of Stockholders) Thank you for your attention. Sincerely, /s/Jillian Sidoti Jillian Sidoti Counsel
